Citation Nr: 0708124	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease and osteoarthritis of the 
lumbar spine.

2.  Entitlement to an initial compensable rating for 
residuals of lateral release, right knee.

3.  Entitlement to an initial compensable rating for 
residuals, lacerations of the left preorbital area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 15, 1988 to July 
31, 2004; he had 4 years, 7 months, and 22 days of active 
service prior to March 15, 1988.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2004 decision by the RO which 
granted service connection for degenerative disc disease and 
osteoarthritis of the lumbar spine with a noncompensable 
rating, and for residuals of lateral release, right knee with 
a noncompensable rating.  The appeal also comes from a 
November 2005 decision by the RO that granted service 
connection for residuals, lacerations of the left preorbital 
area, with a noncompensable rating.  By a May 2005 statement 
of the case (SOC), the decision review officer granted a 10 
percent disability rating for degenerative disc disease and 
osteoarthritis of the lumbar spine, effective from the date 
of award of service connection-August 1, 2004. 

The veteran testified at a Board hearing held at the RO on 
September 12, 2006, before the undersigned Board member.  


FINDINGS OF FACT

1.  The degenerative disc disease and osteoarthritis of the 
lumbar spine have not been manifested by any incapacitating 
episodes or by a compensable limitation of motion; functional 
loss due to pain is not tantamount to a compensable 
limitation of motion.  

2.  The right knee disability is not manifested by 
instability or a compensable limitation of motion, but the 
veteran has pain due to arthritis.

3.  The laceration scars of the left preorbital area are not 
disfiguring or otherwise symptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for degenerative 
disc disease and osteoarthritis of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5243 (2006).

2.  The criteria for award of an initial 10 percent rating 
for residuals of lateral release, right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2006).

3.  The criteria for an initial compensable rating for 
residuals of lacerations of the left preorbital area have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection for his low back and right knee disabilities, a 
VCAA notice letter was sent in July 2004, prior to the RO's 
December 2004 decision.  In connection with the veteran's 
claim for service connection for the lacerations of the left 
preorbital area (the RO mistakenly initially referred to the 
right preorbital area) a similar VCAA notice letter was sent 
in January 2005, prior to the RO's November 2005 decision.  
Those letters informed the veteran of the evidence necessary 
to establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any evidence in his possession that 
pertained to his claims.  In a March 2006 letter to the 
veteran, the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its December 2004 and 
November 2005 decisions on his claims.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notices in this case has been corrected.  As noted above, the 
veteran has now been provided with notices that are in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
(SMRs) have been obtained, as have the records of his VA 
treatment.  He was afforded VA examinations relating to his 
claims for service connection, which examinations included 
findings pertinent to the rating issues now before the Board.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as claims for higher initial ratings.

A.  Lumbar Spine

The veteran contends that the symptoms of his low back 
disability warrant an initial evaluation higher than 10 
percent.  He testified that he experiences chronic pain, and 
that standing and sitting for long periods of time, and 
bending, aggravate the pain.  

By a December 2004 rating decision, the veteran was service 
connected for degenerative disc disease and osteoarthritis of 
the lumbar spine with a noncompensable evaluation, effective 
from August 1, 2004, the day after he was separated from 
service.  The veteran appealed that rating decision, and by a 
May 2005 statement of the case (SOC), the decision review 
officer granted a 10 percent evaluation, effective from 
August 1, 2004.

Given the effective date for the award of service connection, 
the new General Rating Formula for Diseases and Injuries of 
the Spine applies for evaluating the veteran's lumbar spine 
disorder, unless the disability is rated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Diagnostic Code 5243).  Under the 
new General Rating Formula for Diseases and Injuries of the 
Spine (new criteria), a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated pursuant to Diagnostic Code 
5243 either on the total duration of incapacitating episodes 
over the past 12 months or under the general rating formula 
set out above, whichever method results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2006).  Neurologic 
abnormalities, such as bowel or bladder involvement, are 
evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Note (1).

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 rating is assignable.  Diagnostic Code 5243.

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Diagnostic Code 5243, Note (1).  

Additionally, pursuant to regulatory provisions, degenerative 
arthritis established by x-ray findings, as in this case, 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment 
for each major joint affected.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010 (2006).  The Board notes that the 
spine is considered a major joint. 38 C.F.R. § 4.45 (2006).

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996).

The veteran's SMRs reveal that the veteran was seen in April 
2002 for low back pain with report of a history of chronic 
low back pain.  In October 2003 the veteran reported a 
history of low back pain for several years.  X-rays showed 
moderate to severe degenerative disc disease at the L5/S1 
level and mild sclerosing around the LR/S1 facet joint.  

In a November 2004 VA examination, in pertinent part relating 
to the lumbar spine, the veteran reported that he was a 
paratrooper, and the initial injury to his lower back 
occurred in 1990 when he felt something pop during a work-
out.  He also reported that he fell on ice during 1990.  
During 1998 when he was a paratrooper in Kosovo, he injured 
his back again.  He reported that he experienced pain on a 
constant level of 7 to 8 on a scale of 10, and with 
exacerbations the pain was 10 on a scale of 0 to 10.  Tylenol 
and Percocet and a "muscle shot" help control his back 
pain, along with going to bed for a couple of hours.  His 
daily activities are affected because he is unable to help 
his wife around the house, or do any type of work that 
requires lifting.  He can no longer run to do police work, 
and must now work sitting at a computer.  He is unable to do 
much of the weight-lifting that he used to do, and he is now 
gaining weight.  He can no longer play golf.  He can only 
ride in a car short distances before flaring occurs.  The 
veteran denied any use of mobility devices, falls, weight 
changes, bladder, bowel or sexual dysfunctions, or surgeries.  
He denied any periods of incapacitation in the past year 
(defined as bed rest prescribed by a physician).

The examiner tested the range of motion of the veteran's 
back.  Flexion was normal from 0 to 90 degrees, with no 
complaint of pain.  Extension was normal from 0 to 30 
degrees, with no complaint of pain.  Right and left lateral 
flexion was normal from 0 to 30 degrees, with no complaint of 
pain.  Right rotation was normal from 0 to 30 degrees, but 
the veteran complained of pain at a level of 3 on a scale of 
10.  Left rotation was normal from 0 to 30 degrees, with no 
complaint of pain.  The examiner noted that there was no 
complaint of pain or stiffness with repetitive motion, and he 
observed no muscle spasm, guarding, or localized tenderness.  
The examiner opined that, based on the veteran's age, and his 
body habitus, this range of motion was considered normal.

The examiner noted that x-ray studies from October 2003 
showed moderate to severe degenerative disc disease at L5/S1 
with mild sclerosing around the facet joint at L5/S1.  His 
diagnosis was that there was a mild degree of degenerative 
osteoarthritis of the lumbar spine, and degenerative disc 
disease with disc space narrowing at the level of L5/S1.  He 
noted that his examination showed good range of motion with a 
complaint of pain on right rotation.  

At an August 2005 VA examination of the veteran's lumbar 
spine, the veteran reported that in the military service he 
had been an airborne paratrooper with 20 or more jumps to his 
credit.  He fell coming out of a tent in Kosovo during 2000.  
He denied any surgery, but said that over the past years he 
had seen a chiropractor, although not recently.  The veteran 
described his lower back pain as a throbbing stiffness that 
is at a level of 8 on a scale of 0 to 10.  It is 10 on a 
scale of 0 to 10 during increased physical activity.  He 
complained of chronic low back pain with occasional flare-
ups.  The pain is worsened by increased physical activity and 
prolonged walking or standing.  He reported that he had 
continued to run and lift weights for physical conditioning.  
He identified prolonged periods as any time greater than 30 
minutes.  The veteran said that he continued to work at 
Ft. Leavenworth in the Provost Marshall's Office as Physical 
Security Chief.  He continued to make the rounds at times.  
He is self-care for all activities of daily living.  He had 
lost no time at work over the last 12 months due to his 
lumbar spine problem.  He used no assistive devices or 
orthotics, and walked unaided without difficulty.  The 
veteran denied falls, bowel, bladder or sexual dysfunction.  
He denied any periods of incapacitation in the past year 
(defined as bed rest prescribed by a physician).  

The examiner tested the veteran's range of motion in the 
lumbar area.  Flexion was normal at 90 degrees; extension was 
normal at 30 degrees; right lateral flexion and left lateral 
flexion were normal at 30 degrees; right and left rotation 
were normal at 45 degrees.  The examiner noted that the 
veteran displayed some limitation of motion during 
measurements, but noted that the veteran bent to pick-up his 
shoes and socks and re-dress with no difficulty.  There was 
no complaint of pain during the examination.  The examiner 
concluded that the range of motion examination was normal 
considering the veteran's age and body type.  An August 10, 
2005, x-ray study of the veteran's thoracic spine showed 
degenerative changes of the thoracic spine, no recent bone 
trauma or destruction, and adjacent soft tissues that were 
unremarkable.  The diagnostic impression was that there was 
no detectable bone trauma or destruction, and that 
degenerative osteoarthritis was demonstrated.  
X-rays of the lumbosacral spine showed disc space narrowing 
at the level of L5-S1, and a mild degree of degenerative 
changes of the lower lumbar spine and sacroiliac joints, and 
degenerative changes of the distal thoracic spine.  No recent 
bone trauma was seen.  The examiner's impression was 
degenerative osteoarthritis.  His diagnosis was mild 
degenerative joint disease, examination negative.  He noted 
there was no real change clinically from the last x-rays of 
the veteran's lumbar spine.  

In the present case, the veteran has denied any 
incapacitating episodes (defined as bed rest prescribed by a 
physician), nor is there any objective evidence of any 
incapacitating episodes in the record, due to his lumbar 
spine disorder.  

Review of the examinations in the record relating to the 
veteran's lumbar spine disorder does not reveal a basis for a 
compensable rating based on limitation of motion.  The 
veteran's lumbar spine disorder is not manifested by forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. 

The VA examiner in November 2004 tested the range of motion 
of the veteran's back.  Motion was normal.  38 C.F.R. § 4.71.  
The examiner noted that there was no complaint of pain or 
stiffness with repetitive motion, and he observed no muscle 
spasm, guarding, or localized tenderness.  The examiner 
opined that, based on the veteran's age, and his body 
habitus, this range of motion was considered normal.

The VA examiner in August 2005 tested the veteran's range of 
motion in the lumbar area.  Motion was again normal.  The 
examiner noted that the veteran displayed some limitation of 
motion during measurements, but noted that the veteran bent 
to pick-up his shoes and socks and re-dress with no 
difficulty.  There was no complaint of pain during the 
examination.  The examiner concluded that the range of motion 
examination was normal considering the veteran's age and body 
type. 

The Board notes that, while the record did not support the 
award of a compensable  rating pursuant to Diagnostic Code 
5243, there is objective x-ray evidence in the record that 
shows that the veteran suffers from arthritis.  Where there 
is x-ray evidence of arthritis and limitation of motion, but 
not to a compensable degree under the Code, a 10 percent 
rating is for assignment for each major joint affected.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2006).  The 
Board notes that the spine is considered a major joint. 38 
C.F.R. § 4.45 (2006).   Although it is not clear that the 
veteran has any limitation of motion, on at least one 
occasion it appears that motion was limited by pain.  
Consequently, there exists a basis for the award of the 10 
percent rating currently in effect.  There is, however, no 
objective medical evidence of record to suggest that the 
complained-of pain is supported by adequate pathology or is 
tantamount to limitations that would warrant a higher initial 
rating.  The Board therefore concludes that the preponderance 
of the evidence is against the claim.

B.  Right Knee

The veteran contends that the symptoms of his right knee 
disability warrant a compensable evaluation.  

By a December 2004 rating decision, the veteran was service 
connected for residuals of a lateral release of the right 
knee with a noncompensable evaluation, effective from August 
1, 2004, the day after he was separated from service.  The 
veteran appealed that rating decision, and seeks a higher 
rating.  

Disabilities of the knee manifested by instability are 
evaluated under the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  Ratings of 10, 20, and 30 
percent are warranted for slight, moderate, and severe 
lateral instability, respectively.  Id.  In assigning a 
rating under Diagnostic Code 5257, neither pain nor loss of 
range of motion are for consideration.  See, e.g., Johnson v. 
Brown, 9 Vet. App. 7, 11 (1998).

In a November 2004 VA examination of the veteran's right 
knee, the examiner noted that the veteran underwent 
arthroplasty of the right knee on February 13, 2001 (when he 
was still in service).  The veteran reported constant pain on 
a level of 5 on a scale of 0 to 10.  With flare-ups his pain 
was a 6.  He said that he used a knee brace.  He treated his 
knee with ice, Ibuprophen, and rest after exacerbation.  The 
veteran reported that he could no longer do police work, and 
worked sitting at a computer.  He said that he was unable to 
run or exercise, unable to use stairs, and unable to help his 
wife around the house.  He said that his knee hurt after 
walking about 1/4 mile.  He was unable to walk to keep fit.  He 
did maintain his activities of daily living.  The reported 
that he had no surgeries or falls related to his right knee.  
On examination of the veteran's knees, the examiner observed 
no redness, edema, skin color changes, deformities, muscle 
atrophy, tenderness or doughy enlargement.  She observed that 
the bony landmarks were normal, lateral mobility was normal, 
there was no guarding with movement, joint relationship was 
normal, and muscle strength was normal.  The veteran denied 
pain or locking during the examination.  

The examiner tested the range of motion of the veteran's 
right knee.  Extension was normal at 0 degrees, and flexion 
was normal at 140 degrees.  The examiner noted that the 
veteran had no limitation of motion of the right knee, and no 
complaints of discomfort during the examination.  The veteran 
made no complaint of pain, weakness, fatigue, or lack of 
endurance with repetitive motion.  An x-ray study of the 
right knee showed borderline degenerative changes with no 
evidence of bone trauma or destruction.  Articular margins 
were well maintained.  Soft tissues were unremarkable.  The 
examiner's diagnosis was borderline degenerative changes of 
the right knee; the veteran had good passive and active range 
of motion.  

At an August 2005 VA examination of the veteran's right knee, 
the veteran reported that he had arthroscopic lateral release 
surgery with debris evacuation of his right knee during 
February 2001.  He had used a knee brace for support, and has 
ordered a new one.  He used an ice compress to treat pain and 
swelling of the knee, and also took Ibuprophen for pain.  He 
described his chronic pain as stiff, with intermittent 
popping.  The pain was worse with prolonged standing or 
increased physical activity.  He reported that he continued 
to run and lift weights.  He said that he could walk about a 
mile until his lower back tenses and stiffens.  The examiner 
observed that the veteran walked with a coordinated steady 
gait.  His knees showed no redness, edema, skin color 
changes, deformity, or muscle atrophy.  There was no 
tenderness on palpitation of the joints.  McMurray and 
Lachman's tests were negative bilaterally.  Lateral and 
medial mobility were normal.  No laxity was noted.  No 
guarding on movement was observed.  No pain or locking was 
observed.  Neurological examination was within normal limits.  
Sensory and motor examination was normal.  The veteran's 
shoes showed equal wear.   The veteran's range of motion of 
the right knee was extension of 0 degrees, and flexion was to 
132 degrees.  The examiner observed that the veteran had mild 
limitation of motion with complaints of pain on further 
passive range of motion.  There was no weakness, fatigue, or 
lack of endurance with repetition.  X-ray study of the 
veteran's right knee showed no evidence of significant 
deviation from normal.  The examiner's diagnosis was "knee 
pain, negative examination."  The examiner noted there was 
no change from the last x-ray in 2004. 

At a September 2005 VA examination of the veteran's right 
knee, the veteran continued to complain of pain in the 
lateral edge of his right knee that was constant, felt like a 
bruise, and pain was 6 to 7 on a scale of 0 to 10.  Flare-ups 
occurred 3 to 4 times per week, with pain of 9 on a scale of 
10, lasting about 2 hours if he was able to rest.  The 
veteran said that he must rise carefully for fear that his 
knee would give way.  He did not report any occurrence where 
the knee had given way.  While the veteran complained that 
his knee disability had adversely affected his job because he 
had had to ask his assistant to crawl into a ceiling space to 
inspect security surveillance equipment, he also stated that 
he had never been reprimanded because of poor performance, 
and that he would never miss work because of his knee 
problem.  The veteran reported that he runs 3 times a week 
for 2 1/2 miles.  He used to run 4 to 5 times a week, and as 
far as necessary for physical training in service.  He 
complained that he could not squat to lift weights, or play 
golf, or stand in a boat to fish as much as he used to.  The 
veteran complained that he had difficulty going up and down 
stairs at home, walking with the lawn mower, vacuuming the 
house, and doing laundry in the basement.  The veteran 
estimated that he walked up and down stairs in his split 
level home at least 10 times per day.  When asked how many 
times he went up and down the stairs before the symptoms of 
his knee increased, he replied 20 times.  The veteran 
reported that he used no mobility devices.  He noted that a 
knee device was being ordered by VA for his knee, but that it 
was to relieve the soreness and pain.  The veteran reported 
no complaints of instability, giving way, weakness, 
stiffness, fatigability, heat and redness, or loss of work 
because of pain.  

The examiner observed that the veteran walked with a 
coordinated steady gait.  His knees showed no redness, edema, 
skin color changes, deformities, muscle atrophy, tenderness, 
or doughy enlargement.  Bony landmarks and lateral mobility 
were normal.  There was no guarding with movement.  Joint 
relationship and muscle strength were normal.  McMurray's, 
Lachman, anterior/posterior drawer, and varus/valgus tests 
were negative.  The veteran denied any pain or locking with 
the examination.  The veteran's shoes showed equal wear.  He 
was able to go up the front steps without faltering or taking 
hold of the hand rail.  The examiner noted that an MRI study 
was being ordered to evaluate possible damage to the 
veteran's right knee that would not show on an x-ray.  She 
also noted that in June 2005 a VA doctor had diagnosed the 
veteran with right knee dynamic instability, and had ordered 
the knee brace for him.  

The report of an October 2005 MRI study of the veteran's 
right knee showed minimal fluid accumulation within the knee 
joint.  Cortico-cartilagenous structures appeared 
unremarkable.  There was no evidence of bone bruise or 
trauma.  There was no definite and detectable meniscus tear.  
Anterior and posterior cruciate ligaments were within normal 
limits.  Medial and fibular collateral ligaments were normal.  
The diagnostic impression was minimal fluid accumulation 
within the knee joint.  No evidence of detectable cruciate 
ligament or meniscus tear.  

In October 2005, the veteran was afforded another examination 
with a contract private orthopedic surgeon, who stated he had 
reviewed all the SMRs, VA medical records, and the claims 
file prior to his examination of the veteran.  He stated that 
he also had reviewed x-rays and an October 2005 magnetic 
resonance imaging (MRI) study of the veteran's right knee.  
The veteran reported that he continued to have regular and 
chronic complaints of a burning discomfort in the lateral 
aspect of his right knee.  Sitting for a prolonged period of 
time seems to aggravate the discomfort.  Sometimes there is a 
cracking noise in the knee, and occasionally there is some 
joint swelling after a lot of walking, or some running.  
There is occasionally a feeling of the knee giving out, but 
no consistent pattern of that.  There was no clear history of 
catching in the joint.  Cold weather made his right knee feel 
stiffer.  He mows his yard, walking for about an hour, and 
this bothers his knee somewhat.  He painted his deck recently 
which required squatting, and that bothered his knee.  Going 
up and down steps caused discomfort.  At times the pain is at 
7 or 8 on a scale of 0 to 10.  The veteran stated that 
walking long distances was difficult.  He said that he could 
walk about a mile before his knee bothered him.  He plays 
golf infrequently.  He runs on a treadmill for 20 minutes 
once or twice a week.  He also lifted weights once or twice a 
week.  The veteran reported that he was waiting for a knee 
brace which had been ordered though VA.  He thought the brace 
was provided for stability.  The veteran noted that he had at 
one time purchased a knee brace, but that he only used it for 
awhile.  

The examiner observed that examination of the veteran's legs 
showed very good overall muscle development.  No deformities 
were observed in the right leg or knee.  The veteran's 
walking gait was normal.  He was able to walk on heels and 
toes with no symptoms.  He was able to get on and off the 
examining table and up and down from the chair without any 
evidence of difficulty and no evidence of any pain.  Right 
knee extension was full to 0 degrees. Flexion was to 134 
degrees without complaint of pain.  The examiner provided his 
opinion that flexion of 134 degrees was full range in 
relation to the veteran's lower extremity muscle development.  
The collateral or cruciate ligaments were stable with no pain 
on stress.  McMurray's testing was negative both medially and 
laterally.  There was no patellofemoral crepitation on either 
knee with and without extension against resistance.  There 
was no swelling on the day of the examination, and there was 
no increased heat.  The veteran did complain about mild 
lateral joint area soreness.  The examiner noted that there 
were well healed and almost imperceptible arthroscopy scars.  

The examiner noted that recent x-rays of the right knee did 
show very minimal and early degenerative changes with small 
osteophytes on the tibial eminences.  The recent MRI was 
within normal limits.  The examiner's diagnosis was very 
minimal and early degenerative change in the right knee.  He 
stated that there was no clear indication that the veteran 
needed to use a brace, and that no surgical treatment was 
warranted. 

In the present case, the Board notes that there is virtually 
no evidence in the record which demonstrates objective 
instability in the veteran's right knee.  While the veteran 
had purchased a knee brace, he admittedly used it 
infrequently or not at all.  In September 2005, the veteran 
reported that he used no mobility devices.  A knee device was 
being ordered by VA for his knee, but it was to relieve the 
soreness and pain.  The veteran reported no complaints of 
instability, giving way, weakness, stiffness, fatigability, 
heat and redness, or loss of work because of pain. The 
October 2005 examiner concluded that there was no clear 
indication that the veteran needed to wear a knee brace.  

The VA examiner in September 2005 observed that the veteran 
walked with a coordinated steady gait.  His knees showed no 
redness, edema, skin color changes, deformities, muscle 
atrophy, tenderness, or doughy enlargement.  Bony landmarks 
and lateral mobility were normal.  There was no guarding with 
movement.  Joint relationship and muscle strength were 
normal.  McMurray's, Lachman, anterior/posterior drawer, and 
varus/valgus tests were negative.  See Dorland's Illustrated 
Medical Dictionary 1679 (28th ed. 1994) [hereinafter 
Dorland's] (indicating that a positive McMurray's test is 
suggestive of a tear of the medial or lateral meniscus).   
Also see Dorland's 1673, 1677 (indicating that a positive 
drawer test is indicative of a rupture of anterior (anterior 
drawer test) or posterior (posterior drawer test) ligaments 
of the knee, and that Lachman's test is an anterior drawer 
test for cases of severe knee injury).  The veteran denied 
any pain or locking with the examination.  The veteran's 
shoes showed equal wear.  He was able to go up the front 
steps without faltering or taking hold of the hand rail.  The 
October 2005 examiner noted that the collateral or cruciate 
ligaments were stable with no pain on stress.  McMurray's 
testing was negative both medially and laterally.  There was 
no patellofemoral crepitation on either knee with and without 
extension against resistance.  

The only evidence of instability in the veteran's right knee 
in the record is from the veteran's own subjective 
complaints.  In September 2005, the veteran said that he must 
rise carefully for fear that his knee would give way.  In 
October 2005, the veteran reported that there was 
occasionally a feeling of the knee giving out, but there was 
no consistent pattern of that, nor was there a clear history 
of catching in the joint.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable schedular rating for instability of the right 
knee.  Under the circumstances, given the lack of medical 
evidence of instability, the Board is of the opinion that the 
veteran does not suffer from even slight disability of the 
right knee due to instability.  

However, the Board notes that where there is x-ray evidence 
of arthritis and limitation of motion, but not to a 
compensable degree under the Code, a 10 percent rating is for 
assignment for each major joint affected.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5003, 5010 (2006).  The knee is 
considered a major joint.  38 C.F.R. § 4.45 (2006).  Here, 
there is some x-ray evidence of minimal and early 
degenerative changes in the veteran's right knee with small 
osteophytes on the tibial eminences.  The VA examiner in 
August 2005 observed that the veteran had mild limitation of 
motion with complaints of pain on further passive range of 
motion.  Although it is not entirely clear whether the minor 
flexion changes should be treated as normal because of the 
veteran's musculature, with resolution of reasonable doubt in 
the veteran's favor, the Board finds that, because of 
arthritis and pain that apparently causes some limitation of 
motion, a 10 percent evaluation is warranted for 
osteoarthritis of the knee.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991); VAOPGCPREC 9-98. (Although the veteran 
has not been specifically service connected for arthritis, it 
is clear from the RO's actions that any arthritis of the 
right knee has been treated as a residual of the lateral 
release.)

A rating higher than 10 percent is not warranted because, 
even with consideration of the complaints of pain, the very 
slight limitation of motion shown on examination does not 
begin to approach the criteria for a compensable rating.  
There is no suggestion that the pain equates to limitation of 
flexion of 45 degrees or limitation of extension to 10 
degrees, which are the points where compensable ratings are 
assignable based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The comments made on 
examination regarding the functional abilities of the 
veteran, including his continued exercise regimen, strongly 
suggest that the complained-of pain is not tantamount to 
either level of limitation that would allow for a rating 
greater than 10 percent or for a separate rating on account 
of both limitation of flexion and limitation of extension.  
The preponderance of the evidence is against the award of a 
rating higher than 10 percent.

C.  Lacerations of the Left Preorbital Area

In a November 2005 rating decision, the RO granted service 
connection and assigned a noncompensable disability rating 
for lacerations of the left preorbital area, effective August 
1, 2004.   The veteran contends that the scars above and 
below his left eye are disfiguring.  

The criteria for evaluating skin disorders were amended by a 
final rule that became effective on August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  Given the effective date 
of the award of service connection, the Board will apply the 
criteria provided by the revised regulation in evaluating the 
veteran's lacerations of the left preorbital area.  

Under the pertinent criteria, a 10 percent evaluation is 
warranted for scars of the head, face, or neck when there is 
one characteristic of disfigurement.  Diagnostic Code 7800.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  Id.  A 50 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement.  Id.  An 80 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more characteristics of disfigurement.  Id.

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are: a scar 5 or more inches 
(13 or more cm) in length, scar at least one-quarter inch 
(0.6cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypopigmented or hyperpigmented in an 
area exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Also, 
Note 3 requires consideration of unretouched photographs when 
evaluating under these criteria.  Diagnostic Code 7800.

The veteran's SMRs reveal that on February 28, 2000, the 
veteran tripped and fell, causing two lacerations to the left 
preorbital area, one near the center of the forehead, and the 
other below the eye.  

Here, the medical evidence reflects a report of an August 
2005 VA examination in which the examiner noted an 8-
millimeter superior nose scar between the eyes, a 3.5-
centimeter by 0.2-millimeter scar just above the left 
eyebrow, and a 10-millimeter by 0.2-millimeter scar on the 
lateral aspect of the left lower eyelid.  The examiner noted 
that there was no induration, and the skin was smooth and 
flexible.  There was no limitation of function caused by the 
scars.  There was no obvious disfigurement.  Her diagnosis 
was that the scars were well healed with no residual effect.  

As noted above, a 10 percent evaluation is warranted when 
there is one characteristic of disfigurement.  In the present 
case, the scars in the veteran's left preorbital area are not 
large enough, nor do they have any of the characteristics, to 
meet the criteria to be considered disfiguring.  The Board 
has also reviewed unretouched photographs of the scars that 
were included in the record, and finds that they do not show 
any disfigurement as defined by regulation.  Absent such 
disfigurement or other functional or symptomatic 
manifestation, a compensable rating may not be assigned.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2006) 
(scarring may also be compensated based on lack of stability 
of the skin, pain, or limitation of function of an affected 
part).  Accordingly, the veteran's claim for an initial 
compensable rating for the service-connected lacerations of 
the left preorbital area must be denied.  

III.  Staged and Extraschedular Rating Considerations

In evaluating the veteran's claims for higher initial 
ratings, the Board has specifically considered whether the 
veteran is entitled to any "staged rating."  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's 
conclusion, however, for the reasons already stated, that no 
staged rating is warranted for any of the three disabilities 
addressed since the award of service connection.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether any of the veteran's claims 
for increase discussed above should be referred for 
consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that he has been hospitalized for any of his 
conditions, and there is nothing in the record to suggest 
that his disability picture in any of his claims is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

A higher initial rating for degenerative disc disease and 
osteoarthritis of the lumbar spine is denied.

An initial 10 percent rating for residuals of lateral release 
of the right knee to include arthritis is granted, subject to 
the pertinent legal authority governing the payment of 
monetary benefits.

An initial compensable rating for residuals of lacerations of 
the left preorbital area is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


